Citation Nr: 0725193	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  05-08 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1969 to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and September 2003 rating 
determinations of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In the July 2003 rating determination, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation.  The veteran perfected his appeal with regard to 
this issue.  

In March 2007, the veteran appeared at a Travel Board hearing 
at the RO before the undersigned Veterans Law Judge.  

The issue of entitlement to service connection for a skin 
disorder is REMANDED to the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran further action 
is required on his part.  


FINDINGS OF FACT

1.  Prior to April 9, 2005, the veteran's PTSD resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  The veteran's PTSD has resulted in total occupational and 
nearly total social impairment since April 9, 2005.


CONCLUSIONS OF LAW

1,  The criteria for a 50 percent disability evaluation for 
PTSD were met from April 2, 2003, through April 8, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.7, 4.130, Diagnostic Code 9411 (2006).

2. The criteria for a 100 percent disability evaluation for 
PTSD have been met since April 9, 2005.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The April 2003 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining.  The 
letter did not explicitly tell him to submit all relevant 
evidence in his possession, but it did tell him to submit 
medical evidence in his possession, and to tell VA about 
relevant evidence or send the evidence itself.  He was 
thereby put on notice to submit relevant evidence in his 
possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This appeal involves a disability that has been recognized as 
service connected.  The first three Dingess elements are thus 
substantiated.  The veteran was not provided with notice 
regarding an effective date.  The Board is granting a rating 
effective from the date of service connection, and an earlier 
effective date would not be legally possible.  38 U.S.C.A. 
§ 5110 (West 2000 & Supp. 2006); 38 C.F.R. § 3.400 (2006).  
Thus, lack of effective date notice could not be prejudicial 
to the veteran.  See Medrano v. Nicholson, No. 04-1009 (U.S. 
Vet. App. Apr. 23, 2007) (Although Congress has not 
specifically mandated that the Board assess prejudicial 
error, the Court has held that the Board is not prohibited 
from considering the doctrine of harmless error in the VCAA-
notice context); see also Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007) (an error by VA in providing notice 
of the information and evidence necessary to substantiate a 
claim under 38 U.S.C. § 5103(a) is presumptively prejudicial 
and that in such a case the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant).  Once service connection is granted, the claim is 
substantiated and further notice is not required with regard 
to disagreement as to the rating.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Such was the case here.  

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  At his March 2007 hearing, the veteran requested 
that the record be kept open for 60 days to submit additional 
evidence.  There has been no additional evidence received 
since the hearing.  No other relevant records have been 
identified.  The veteran was also afforded several VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim.


PTSD

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection is currently in effect for PTSD, which has 
been assigned a 30 percent disability evaluation.  

A 30 percent evaluation is assigned for PTSD causing 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2002).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In April 2003, the veteran requested service connection for 
PTSD.  

In an April 2003 statement in support of claim, the veteran 
indicated that he was becoming more withdrawn and isolated 
from his family and friends and stated that he did not 
socialize.  He kept having recurring thoughts and nightmares 
about Vietnam and difficulty concentrating,  He also noted 
that he had trouble sleeping and that he had to drink to 
sleep.  The veteran stated that he was either dead tired or 
fatigued or hypervigilant.  He noted that he was often 
depressed and that he had suicide thoughts.  The veteran was 
easily angered over petty things.  He had an inability to 
maintain long work histories or long term relationships.  He 
stated that he was easily stressed and that aromas, books, 
movies, news, and newspapers, triggered feelings and memories 
of Vietnam.  He also reported having survivor guilt.  

In June 2003, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran denied any history 
of psychiatric hospitalization, outpatient treatment, or use 
of psychotropic medications.  He was not receiving treatment 
for PTSD at that time.  The veteran reported working as a 
carpenter from 1997 to 2002 and stated that he was let go 
from the job due to his job performance.  He found the job 
very stressful and lost his temper with builders and fellow 
employees.  He was forced off a project when he almost came 
to physical blows with a builder.  The veteran stated that he 
performed his job well but often got into arguments with 
others who wanted the work done faster and with less quality.  

The veteran was noted to have been married twice, with both 
marriages ending in divorce, the last in 2000.  He reported 
having three children, ages 4, 7, and 11.  Since the divorce, 
the mother had retained custody.  The veteran noted that the 
mother controlled visitation and that he had not seen his 
children in three weeks.  He reported living in a house that 
he had been renting for 1.5 years.  The veteran stated that 
the house had no running water or electricity when he moved 
in as it was a fixer-upper.  He ended up getting the house in 
livable shape and was now paying $550/month rent.  The 
veteran reported that he could no longer afford to pay the 
rent and would have to move.  His only source of income was 
noted to be his job.  

In his leisure time, the veteran enjoyed reading, playing the 
guitar, and listening to music.  Socially, he spent most of 
his time by himself.  The veteran had 9 brothers and sisters 
scattered throughout the country and had not spoken to them 
when he was going through his divorce.  He noted that he had 
spoken to several of them since that time.  

The veteran stated that he would have a few cocktails 
everyday.  His usual pattern was that he would come home from 
work and sleep for a few hours as he was very tired.  He 
would then be wide awake and have a few drinks to help him 
sleep.  The veteran stated that he was arrested while going 
through the divorce for a domestic dispute but the charges 
were dropped.  

Mental stratus examination revealed that the veteran arrived 
promptly for his appointment.  He was casually dressed.  He 
described his mood as not very happy and it was noted to be 
dysphoric.  Towards the end of the interview, the veteran was 
moved to tears when describing his disillusionment with 
Vietnam.  There were no abnormalities of speech or thought.  
The veteran did not report any perceptual disturbances.  
There was no evidence of thought disorder.  The veteran 
admitted to suicidal and homicidal ideation with a possible 
plan but no intent.  He was noted to have a history of 
violent behavior.  He had gotten into physical altercations, 
mostly in the 1970's.  Insight and social judgment were 
described as good.  

The examiner noted that at the time of the examination, the 
veteran's most disabling symptoms were his anger and rage.  
The incidents with the war in Iraq had triggered a lot of 
Vietnam memories.  The veteran had been withdrawing socially 
and found himself easily disturbed.  He had sleep disturbance 
in which he slept for a few hours, was wide awake, and then 
had to drink to sleep.  He also had dreams about Vietnam 
since the start of the Iraq War.  The veteran experienced a 
great deal of survivor guilt.  He had difficulty 
concentrating and it had taken him a long time to fill out 
the forms for his claim.  He was often hypervigilant and 
depressed.  He had an inability to maintain a stable work 
history or long term relationships.  A diagnosis PTSD was 
rendered.  The examiner assigned a GAF score of 53.  He noted 
that the GAF score reflected moderate to serious symptoms of 
PTSD which affected his psychological well being and social 
and occupational functioning.  

In a statement in support of claim received in July 2003, the 
veteran indicated that he had never and could not hold a job 
longer than three years and that no relationship had lasted 
more than two years.  He stated that he avoided crowds and 
crowded places.  He also noted that he avoided people.  The 
veteran further reported that he distrusted authority and 
that he did not socialize with anyone or have any friends.  
He indicated that he was happiest and calmest when by 
himself.  He reported going through periods of months of 
depression at a time.  

At the time of an April 2005 VA examination, the veteran 
reported that he felt chronically depressed and that he woke 
up every day feeling helpless and hopeless.  He had no 
energy.  The veteran had not been employed for the past year 
as a result of having gotten into an argument with his last 
employer.  He stated that the only reason that he did not 
commit suicide was that he was too chicken.  He indicated 
that he would just drift off and not realize that hours had 
gone by.  He did not sleep well and had chronic nightmares 
every night.  The veteran also reported having flashbacks 
several times per day.  He indicated that he was barely 
existing.  He was not on any medication.  

Since the last examination, the veteran reported that he had 
been arrested for traffic violations and problems because of 
anger.  He noted that he would lose it and that he had been 
in jail from a few days to a few weeks.  He indicated that he 
had not seen his children for over a year because of 
difficulties with his ex-wife.  The veteran reported having 
only one friend in the world and stated that he had no 
activities or leisure pursuits.  He noted that he did nothing 
that was fun.  He did not use any drugs and only drank on 
occasion.  The veteran stated that he went days without 
showering or changing his clothes and reported that he could 
go an entire day without food.  He noted that he would just 
eat something out of the refrigerator and only occasionally 
prepare food.  

Mental status examination revealed that the veteran had 
psychomotor retardation and sat slumped in the chair looking 
forward.  Eye contact was poor and speech was monotone.  He 
indicated that his mood was never good.  His affect was 
restricted.  His thoughts were logical and coherent.  He had 
frequent suicidal ideation but no plan.  He had 
hallucinations of ghosts of those that had died on the past.  
He was hypervigilant and paranoid and felt that periople were 
out to get him for no specific reason.  He was alert and 
oriented times three.  The veteran would get lost when 
driving and would frequently forget what he was doing.  He 
was unable to subtract serial sevens past 93.  He denied 
obsessive or ritualistic behavior.  He reported having panic 
attacks when stressed.  He could not function and would just 
shut down.  This could be at any time when a stressful 
situation arose.  He mostly stayed in his apartment with 
minimal interaction with anyone.  He did not sleep well and 
would wake up with nightmares and not be able to go back to 
sleep because he was too afraid of having another nightmare.  

The examiner rendered Axis I diagnoses of PTSD and major 
depression disorder which were recurrent and severe without 
psychotic features.   He noted that the veteran relived his 
traumas from the service on a daily basis.  He was 
emotionally numb, very disillusioned, and demoralized.  This 
was all day every day.  The examiner assigned a GAF score of 
25.  

In a September 2005 statement in support of claim, V. K. 
indicated that she had known the veteran for two years.  She 
noted that the veteran was definitely best when left alone.  
She stated that she never knew when he was going to snap at 
her and that he could turn negative very quickly.  She 
reported that he had horrible dreams and he was obstinate and 
unrealistic.  She noted that she would have to remind him of 
his VA appointments.  V. K. stated that she tolerated the 
veteran because she wanted to help him.  She noted that the 
veteran would wander around the neighborhood at night.  She 
indicated that the veteran had a very volatile and perhaps 
violent proclivity and that she had seen him scream at 
children.  She noted that the veteran was a very deep and 
dark person.  

At the time of an October 2005 VA outpatient visit, the 
veteran was diagnosed as having prolonged PTSD.  The veteran 
was noted to have had a past history of domestic violence and 
difficulty maintaining employment or relationships.  The 
examiner assigned a GAF score of 48.  

At the time of an April 2006 outpatient visit, the veteran 
was again noted to have prolonged PTSD.  He was found to be 
oriented times four and his mood was depressed.  His affect 
was congruent with his mood and his behavior was one of 
lethargy.  His eye contact was good and he exhibited no signs 
of psychosis.  The examiner assigned a GAF score of 48.  

At the time of a June 2006 outpatient visit, the veteran's 
mother was noted to have died in May and his brother had died 
two weeks after her.  He reported that he used to be close 
with his brother but that it had become distant over the past 
year.  His PTSD symptoms of poor sleep, depression, loss, 
nightmares, intrusive thoughts, isolation, and hypervigilance 
were all increased.  He stated that he had not seen his 
children in two years.  

Mental status examination revealed that the veteran was 
causally dressed.  He had experienced two significant deaths 
and his involvement in his estranged children's lives in the 
past month had significantly increased his level of PTSD.  
The veteran appeared to be minimizing these symptoms as it 
related to his grief.  He was oriented times four and his 
mood was depressed.  His affect was congruent with his mood 
and his behavior was one of lethargy.  His thoughts were 
preoccupied and his speech was of a normal rate and fluency.  
His eye contact was fair.  He exhibited no signs of psychosis 
and denied any suicidal or homicidal ideation.  A diagnosis 
of prolonged PTSD was rendered.  The examiner assigned a GAF 
score of 48.  

At the time of a February 2007 outpatient visit, the veteran 
noted that he was possibly losing his apartment and that he 
was having problems with child support and court related 
issues.  He indicated that having to get his paperwork ready 
for the March 2007 Travel Board hearing was very stressful.  

Mental status examination revealed that he was casually 
dressed and oriented times four.  His mood continued to be 
depressed.  His affect was congruent with his mood and was 
flat.  He continued to demonstrate low energy and his speech 
was of a normal rate and fluency.  His eye contact was fair 
and he exhibited no signs of psychosis.  He denied suicidal 
or homicidal ideation.  A diagnosis of prolonged PTSD was 
rendered.  The examiner assigned a GAF score of 48.  

At his March 2007 hearing, the veteran reported being seen at 
the VA every three months.  He stated that the last full-time 
job that he held was in 2004.  The veteran reported that he 
was fired from that job because of arguments and fights.  He 
noted that he had done some handyman work since that time.  
The veteran testified that he would sleep two or three hours 
at night and then wake up.  He indicated that he could not 
lie down or stay seated for a long time and that he would get 
out and walk, even in the middle of the night.  He stated 
that he had no interactions with others and that he had no 
girlfriend.  He reported having no friends and having contact 
with family on no more than a sporadic basis.  The veteran 
testified as to having nightmares.  He reported having seen 
his son on only two occasions in the past year.  As for 
concentration, the veteran noted that it would be good and 
then he would drift off somewhere not having any concept of 
time.  He reported daily flashbacks.  He noted that certain 
smells would trigger a flashback.  The veteran stated that he 
had to keep lists to remember things.  He also had pill 
containers for his pills.  He noted that his psychiatric 
medication had been increased on three separate occasions 
within the past year.  

The veteran testified that he stayed away from crowds and 
that he liked to walk around at night because no one was out.  
He noted that he could not deal with the current War 
conflict.  He stated that he had startle response and that it 
was exaggerated.  He testified that when a car backfired he 
would jump.  The veteran indicated that he stayed away from 
others as a result of his temper and to avoid fights.  He 
also stated that he would become easily irritated.  The 
veteran reported that he checked the perimeter of his 
property and that he had panic attacks if he was in with a 
crowd of people.  He stated that he had had a verbal 
altercation in the past month.  The veteran felt that his 
PTSD symptomatology was worsening even with the medication.  
He stated that his symptoms were more aggravated and that he 
could not block them out like he had in the past.  

As to the veteran's PTSD symptomatology prior to April 9, 
2005, the Board finds that his PTSD symptoms more closely 
approximated that necessary for a 50 percent disability 
evaluation.  At the time of his June 2003 VA examination, the 
veteran reported that he had never been hospitalized for any 
psychiatric disorder, that he had not received treatment for 
any psychiatric disorder, and that he was not on any 
medication for any psychiatric disorder.  The veteran 
indicated that he was working on a daily basis.  While he 
spent most of his time alone, he enjoyed reading, playing the 
guitar, and listening to music.  He reported that he had had 
begun speaking to his brothers and sisters more often since 
his divorce.  The examiner assigned a GAF score of 53, which 
he stated reflected moderate to serious symptoms of PTSD that 
affected his psychological well being and social and 
occupational functioning.  As noted above a GAF score 53 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

The veteran was not shown to have suicidal ideation; 
obsessional rituals which interfered with routine activities; 
or speech which was intermittently illogical, obscure, or 
irrelevant.  Near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively was also not present.  The veteran also did not 
have spatial disorientation or neglect of personal appearance 
or hygiene prior to April 9, 2005.  As such, the criteria for 
no more than a 50 percent disability evaluation were met 
prior to April 9, 2005.  

The current record shows that the criteria for a 100 percent 
evaluation for PTSD have been met since April 9, 2005.  At 
the time of the April 9, 2005, VA examination, the examiner 
assigned a GAF score of 25 and reported that the veteran had 
severe PTSD symptoms.  As noted above, a GAF score of 25 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  While the Board notes that subsequent to the 
April 2005 VA examination, the veteran was found to have 
improved GAF scores of 48 reported at several different 
outpatient visits, including a February 2007 outpatient 
visit, a score of 48 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Furthermore, the veteran has testified as to 
being socially isolated and not being able to hold a job for 
any length of time and he has submitted a lay statement 
noting his inability to interact with others in either a 
social or business setting.  There has also been no medical 
evidence submitted or received demonstrating that he can 
obtain or maintain employment with his current PTSD 
symptomatology.  C.F.R. §§ 4.7, 4.21 (2006).

While the veteran has maintained very limited social 
relationships with several of his children and his brothers 
and sisters, his impairment in this area with his total 
occupational impairment approximates the criteria for a 100 
percent rating. 38 C.F.R. §§ 4.7, 4.21.

The Board finds that the veteran's PTSD has resulted in total 
occupational impairment from April 9, 2005, and that the 
veteran's social interaction more closely approximated that 
of total social isolation since April 9, 2005.  Thus, the 
criteria for a 100 percent disability evaluation have been 
met since April 9, 2005.


ORDER

A 50 percent disability evaluation for PTSD from April 2, 
2003, through April 8, 2005, is granted.

A 100 percent evaluation for PTSD from April 9, 2005, is 
granted.


REMAND

With regard to the issue of service connection for a skin 
disorder, the Board notes that under the VCAA, VA is obliged 
to provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran has reported a continuity of symptoms since 
service and the treatment records reveal that the veteran has 
been diagnosed with various skin disorders.  The Board 
further observes that the veteran served in Vietnam and as a 
result is presumed to have been exposed to Agent Orange (AO).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Accordingly, the case is REMANDED for the following action:

1  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current skin disorder.  
All necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.

The examiner should answer the following 
question: Is it at least as likely as not 
(50 percent probability or greater) that 
any current skin disorder is related to 
the veteran's period of service, to 
include as a result of exposure to AO?  
The examiner should provide a rationale 
for this opinion.

2.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


